                      Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 1 of 11
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises

                                            UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                  SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                                     Misc. Case No:

In Re Application of                                                                 EX PARTE APPLICATION FOR THE
                                                                                     ISSUANCE OF A SUBPOENA
OLEGS FILS,                                                                          DUCES TECUM PURSUANT TO 28 U.S.C. § 1782
                                                                                     TO ZIP AVIATION, LLC

          Petitioner.
-----------------------------------------------------------X

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                  OR TO PERMIT INSPECTION OF PREMISES
To:       Zip Aviation, LLC
          Downtown Manhattan Heliport
          6 East River Piers
          New York, New York 10004

         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the
material: SEE ATTACHED SCHEDULE A
Place:                                                         Date and Time:
Sarah E. Paul                                                  September 30, 2020 at 10:00 a.m.
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com

         Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place:                                                                           Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena, and Rule 45 (e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: ________________

                                       CLERK OF COURT
                                                                                                 OR
                                        _______________________________                                     _______________________________
                                             Signature of Clerk or Deputy Clerk                                     Attorney’s signature
                Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 2 of 11
The name, address, e-mail, and telephone number of the attorney representing (name of party) Olegs Fils, who issues or
requests this subpoena, are:

Sarah E. Paul
Eversheds Sutherland (US) LLP
1114 Avenue of the Americas
New York, NY 10036
Tel: 212-389-5000
SarahPaul@eversheds-sutherland.com

Giselle S. Guerra
Eversheds Sutherland (US) LLP
Texas Bar No. 24075173
1001 Fannin Street, Suite 3700
Houston, Texas 77002
Telephone: (713) 470-6115
Facsimile: (713) 654-1301
giselleguerra@eversheds-sutherland.com
                      Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 3 of 11
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 2)

Civil Action No.
                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          This subpoena for (name of individual and title, if any) _________________________________________________

was received by me on (date) ________________.

           I personally served the subpoena on the individual at (place) ________________________________________

          _________________________________ on (date) ________________; or

           I left the subpoena at the individual’s residence or usual place of abode with (name) ______________________

          ___________________________________________, a person of suitable age and discretion who resides there,

          on (date) ________________, and mailed a copy to the individual’s last known address; or

           I served the subpoena to (name of individual) _____________________________________________, who is

          designated by law to accept service of process on behalf of (name of organization) __________________________

          ______________________________________________________ on (date) ________________; or

           I returned the subpoena unexecuted because __________________________________________________; or

           other (specify):

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $ __________________________.

My fees are $ ________________ for travel and $ ________________ for services, for a total of $                              0.00   .


          I declare under penalty of perjury that this information is true.


Date: _______________________                                       ________________________________________________________
                                                                                                      Server’s signature


                                                                    ________________________________________________________
                                                                                                    Printed name and title


                                                                    ________________________________________________________
                                                                                                       Server’s address

Additional information regarding attempted service, etc:
                      Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 4 of 11

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises (Page 3)

                                Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/13)
(c) Place of Compliance.                                                             (B) When Permitted. To protect a person subject to or affected by a
                                                                                     subpoena, the court for the district where compliance is required may,
  (1) For a Trial, Hearing, or Deposition. A subpoena may                            on motion, quash or modify the subpoena if it requires:
command a person to attend a trial, hearing, or deposition only as                     (i) disclosing a trade secret or other confidential research,
follows:                                                                             development, or commercial information; or
  (A) within 100 miles of where the person resides, is employed, or                   (ii) disclosing an unretained expert’s opinion or information that
regularly transacts business in person; or                                           does not describe specific occurrences in dispute and results from the
  (B) within the state where the person resides, is employed, or                     expert’s study that was not requested by a party.
regularly transacts business in person, if the person (i) is a party or a
party’s officer; or (ii) is commanded to attend a trial and would not                (C) Specifying Conditions as an Alternative. In the circumstances
incur substantial expense.                                                           described in Rule 45(d)(3)(B), the court may, instead of quashing or
                                                                                     modifying a subpoena, order appearance or production under
 (2) For Other Discovery. A subpoena may command:                                    specified conditions if the serving party: (i) shows a substantial need
                                                                                     for the testimony or material that cannot be otherwise met without
  (A) production of documents, electronically stored information, or                 undue hardship; and (ii) ensures that the subpoenaed person will be
tangible things at a place within 100 miles of where the person                      reasonably compensated
resides, is employed, or regularly transacts business in person; and
  (B) inspection of premises at the premises to be inspected.                        (e) Duties in Responding to a Subpoena.

 (2) Command to Produce Materials or Permit Inspection.                              (1) Producing Documents or Electronically Stored Information.
                                                                                     These procedures apply to producing documents or electronically
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                         stored information:
                                                                                     (A) Documents. A person responding to a subpoena to produce
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or                        documents must produce them as they are kept in the ordinary course
attorney responsible for issuing and serving a subpoena must take                    of business or must organize and label them to correspond to the
reasonable steps to avoid imposing undue burden or expense on a                      categories in the demand.
person subject to the subpoena. The court for the district where                     (B) Form for Producing Electronically Stored Information Not
compliance is required must enforce this duty and impose an                          Specified. If a subpoena does not specify a form for producing
appropriate sanction—which may include lost earnings and                             electronically stored information, the person responding must
reasonable attorney’s fees—on a party or attorney who fails to                       produce it in a form or forms in which it is ordinarily maintained or
comply.                                                                              in a reasonably usable form or forms.
                                                                                     (C) Electronically Stored Information Produced in Only One Form.
 (2) Command to Produce Materials or Permit Inspection.                              The person responding need not produce the same electronically
                                                                                     stored information in more than one form.
  (A) Appearance Not Required. A person commanded to produce                         (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to              responding need not provide discovery of electronically stored
permit the inspection of premises, need not appear in person at the                  information from sources that the person identifies as not reasonably
place of production or inspection unless also commanded to appear                    accessible because of undue burden or cost. On motion to compel
for a deposition, hearing, or trial.                                                 discovery or for a protective order, the person responding must show
  (B) Objections. A person commanded to produce documents or                         that the information is not reasonably accessible because of undue
tangible things or to permit inspection may serve on the party or                    burden or cost. If that showing is made, the court may nonetheless
attorney designated in the subpoena a written objection to inspecting,               order discovery from such sources if the requesting party shows good
copying, testing, or sampling any or all of the materials or to                      cause, considering the limitations of Rule 26(b)(2)(C). The court may
inspecting the premises—or to producing electronically stored                        specify conditions for the discovery.
information in the form or forms requested. The objection must be
served before the earlier of the time specified for compliance or 14                 (2) Claiming Privilege or Protection.
days after the subpoena is served. If an objection is made, the                      (A) Information Withheld. A person withholding subpoenaed
following rules apply:                                                               information under a claim that it is privileged or subject to protection
  (i) At any time, on notice to the commanded person, the serving                    as trial-preparation material must: (i) expressly make the claim; and
party may move the court for the district where compliance is                        (ii) describe the nature of the withheld documents, communications,
required for an order compelling production or inspection.                           or tangible things in a manner that, without revealing information
  (ii) These acts may be required only as directed in the order, and the             itself privileged or protected, will enable the parties to assess the
order must protect a person who is neither a party nor a party’s                     claim.
officer from significant expense resulting from compliance.                          (B) Information Produced. If information produced in response to a
                                                                                     subpoena is subject to a claim of privilege or of protection as trial-
(3) Quashing or Modifying a Subpoena.                                                preparation material, the person making the claim may notify any
                                                                                     party that received the information of the claim and the basis for it.
(A) When Required. On timely motion, the court for the district                      After being notified, a party must promptly return, sequester, or
where compliance is required must quash or modify a subpoena that:                   destroy the specified information and any copies it has; must not use
 (i) fails to allow a reasonable time to comply;                                     or disclose the information until the claim is resolved; must take
 (ii) requires a person to comply beyond the geographical limits                     reasonable steps to retrieve the information if the party disclosed it
specified in Rule 45(c);                                                             before being notified; and may promptly present the information
 (iii) requires disclosure of privileged or other protected matter, if no            under seal to the court for the district where compliance is required
exception or waiver applies; or (iv) subjects a person to undue                      for a determination of the claim. The person who produced the
burden.                                                                              information must preserve the information until the claim is resolved.
                    Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 5 of 11
(g) Contempt.
The court for the district where compliance is required—and also,
after a motion is transferred, the issuing court—may hold in contempt
a person who, having been served, fails without adequate excuse to
obey the subpoena or an order related to it.




8658484.1
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 6 of 11




                                             Schedule A

                                         INSTRUCTIONS

            1.   Documents produced shall be organized and designated to correspond to the

categories in the request or produced as they are kept in the usual course of business.

            2.   In the event a request is one to which you object, the reasons for the objection

shall be stated with reasonable particularity.

            3.   With respect to any category of documents which you contend is in some way

“burdensome” or “oppressive,” state the specific reasons for such objection, and produce

examples of the documents in question.

            4.   If you refuse to provide any documents in response to a request on the grounds of

privilege, please provide for each such document a description sufficiently detailed to allow

evaluation of the legitimacy of the claim of privilege. As to all documents withheld, provide a

log containing the following information:

            a.   The type of document and number of pages;

            b.   The general subject matter contained in the document and all attachments, if any;

            c.   The date of the document and the date on which such document was obtained or

                 created;

            d.   The author(s) of such document;

            e.   Each person who signed the document;

            f.   Each person who received such document (original and/or copy);

            g.   Each present custodian of the document; and

            h.   The basis for the privilege claimed.



8658484.1                                        -6-
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 7 of 11




            5.   If any document identified in the responses to these requests has been destroyed,

set forth the contents of such document, the location of any copies of such document, the date of

destruction, the name of the person(s) who ordered or authorized the destruction, and a brief

statement of the manner in which the document was destroyed, including a description of any

document retention or destruction policy pursuant to which such document was disposed of or

destroyed.

            6.   If a response to a request, or any portion of it, is incomplete due to an incomplete

investigation, or any other reason, the request should be satisfied as completely as possible based

upon the investigation completed to date, and the following additional information given:

            a.   The nature and extent of the investigation completed to date;

            b.   The nature and extent of the investigation intended to complete the response; and

            c.   The time when you expect to complete the investigation so that the request can be

                 responded to in full.

            7.   If, in responding to these requests, you encounter any ambiguities when

construing a request, instruction, or definition, the response shall set forth the matter deemed

ambiguous and the construction used in responding.

            8.   Unless otherwise stated, each request herein calls for production of documents

created, drafted, edited or finalized at any time from August 1, 2017 until August 31, 2017.




8658484.1                                        -7-
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 8 of 11




                                           DEFINITIONS

            Notwithstanding any definition below, each word, term, or phrase used in these requests

for production is intended to have the broadest meaning permitted under the Federal Rules of

Civil Procedure.

            1.     “Communication” means the transmittal of information by any means, including

without limitation any oral or written exchange of words or thoughts or ideas to another person,

whether person-to-person, in a group, in a meeting, by telephone, by letter, by e-mail, by

facsimile, by telex, or by any other process, electronic or otherwise.

            2.     “Document” is used in the broadest sense and is intended to be comprehensive

and to include, without limitation, any writing or recording, including, but not limited to, the

original, draft and any copy of books, records, reports, tape recordings, transcripts of tape

recordings, data cards, memoranda or notes of conversations and meetings, notes, letters, e-mails

(or any other means of recording data electronically), telegrams, cables, telexes, diaries, logs,

graphs, charts, contracts, releases, studies, reports, drawings, canceled checks, summaries,

booklets, circulars, bulletins, instructions, minutes, bills, questionnaires, invoices, disks,

correspondence, financial statements, and drafts of any of the foregoing, as well as any other

tangible thing on which information is recorded in written or electronic form in writing, sound,

or through any other means. A draft or non-identical copy is a separate document within the

meaning of the term “document.”

            3.     As used herein, a document that “relates” to a given subject matter means a

document that constitutes, embodies, comprises, reflects, identifies, states, defines, clarifies,

refers to, deals with, comments on, explains, construes, responds to, describes, analyzes, contains



8658484.1                                         -8-
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 9 of 11




information concerning, or is in any way pertinent to the subject matter, including but not limited

to documents concerning the preparation of other documents.

            4.    As used herein, the term “concerning” means relating to, referring to, describing,

evidencing or constituting.

            5.    “Zip Aviation” or “You” as used herein shall mean Zip Aviation, LLC and any

subsidiaries, divisions, affiliates, and predecessor companies and its officers, directors,

shareholders, partners, general partners, limited partners, beneficial owners, employees, agents,

representatives and attorneys, as well as any person or entity who was any of the above and/or

has acted or purported to act on Zip Aviation’s behalf.

            8.    “Santa Zamuele” as used herein refers to Santa Zamuele, an individual who was a

passenger aboard a Zip Aviation helicopter in August 2017.

            9.    “David Bernahl” as used herein refers to David Bernahl, an individual who was a

passenger aboard a Zip Aviation helicopter in August 2017.

            10.   The present tense includes the past and future tenses. The singular includes the

plural, and the plural includes the singular. “Each” means “all,” “all” means “any and all,” “any”

means “any and all.” “Including” means “including but not limited to.” “And,” “or,” and

“and/or” encompass both “and” and “or.” Words in the masculine, feminine or neuter form shall

include each of the other genders.




8658484.1                                         -9-
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 10 of 11




                                   DOCUMENT REQUESTS

            1.   Please produce any and all documents concerning each and every tour reservation

for Santa Zamuele in August 2017, including, but not limited to, passenger manifests and flight

plans.

            2.   Please produce any and all documents concerning each and every tour reservation

for David Bernahl in August 2017, including, but not limited to, passenger manifests and flight

plans.

            3.   Please produce any and all documents concerning each and every charter

reservation for Santa Zamuele in August 2017, including, but not limited to, passenger manifests

and flight plans.

            4.   Please produce any and all documents concerning each and every charter

reservation for David Bernahl in August 2017, including, but not limited to, passenger manifests

and flight plans.

            5.   Please produce any and all documents concerning payment for each and every

tour reservation for Santa Zamuele in August 2017.

            6.   Please produce any and all documents concerning payment for each and every

tour reservation for David Bernahl in August 2017.

            7.   Please produce any and all documents concerning payment for each and every

charter reservation for Santa Zamuele in August 2017.

            8.   Please produce any and all documents concerning payment for each and every

charter reservation for David Bernahl in August 2017.




8658484.1                                      -10-
            Case 1:20-mc-00313-SHS Document 4-1 Filed 09/02/20 Page 11 of 11




            9.    Please produce any and all photos of Santa Zamuele taken by You in August

2017.

            10.   Please produce any and all photos of David Bernahl taken by You in August

2017.

            11.   Please produce any and all videos of Santa Zamuele taken by You in August

2017.

            12.   Please produce any and all videos of David Bernahl taken by You in August

2017.

            13.   Please produce any and all documents concerning each and every airport transfer

for Santa Zamuele in August 2017, including, but not limited to, passenger manifests and flight

plans.

            14.   Please produce any and all documents concerning each and every airport transfer

for David Bernahl in August 2017, including, but not limited to, passenger manifests and flight

plans.

            15.   Please produce any and all cockpit voice recordings for each and every flight on

which Santa Zamuele was a passenger in August 2017.

            16.   Please produce any and all cockpit voice recordings for each and every flight on

which David Bernahl was a passenger in August 2017.




8658484.1                                       -11-
